Citation Nr: 0316896	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $18,929.76, plus interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1988.  It appears that he had more than 24 years of other 
active service before that period, but this service has not 
been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 decision of the Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs (VA) Regional Office (RO) at Columbia, South 
Carolina.  

In February 1995, the veteran appeared at a hearing before 
the COWC at the Nashville, Tennessee RO, to which the claims 
file had been transferred.

The Board remanded this matter to the Columbia, South 
Carolina RO in January 2000 to review evidence not previously 
considered in a supplemental statement of the case, provide 
the veteran with an accounting of the debt, and afford him a 
local hearing before a traveling Member of Board (now 
referred to as a Veterans Law Judge).  In April 2003, 
however, the veteran submitted a statement to the RO 
informing it that he no longer desired such a hearing.  The 
other actions requested by the January 2000 Remand were 
accomplished.


FINDINGS OF FACT

1.  In exchange for VA's guarantee of his loan in 1989, the 
veteran agreed to indemnify VA for any claim that it would be 
required to pay on the guaranty if he defaulted on the loan.

2.  The veteran and his spouse at the time, C.G., purchased 
the subject property with the loan proceeds, and the loan was 
secured by the subject property.

3.  In 1992, the veteran defaulted on the loan.

4.  In 1993, the subject property was sold in foreclosure.

5.  The veteran and C.G. received prior notice of the 
foreclosure.

6.  VA incurred a loss on the loan guaranty claim of 
$18,929.76.

7.  The loan guaranty indebtedness resulting from the loss to 
VA was not the result of fraud, misrepresentation, or bad 
faith on the part of the veteran.

8.  The loan guaranty indebtedness was due principally to the 
fault of the veteran.

9.  VA was in some part at fault in the creation of the loan 
guaranty indebtedness.

10.  The veteran currently is unemployed, and his current 
income may not be sufficient to cover all basic necessities.

11.  The veteran is industrially impaired, holding a combined 
disability rating of 60 percent.


CONCLUSIONS OF LAW

1.  There was a loss, after the veteran's default, of the 
subject property which constituted security for the VA-
guaranteed loan.  38 U.S.C.A. §§ 3732, 5302 (West 2002); 
38 C.F.R. § 1.964 (2002).

2.  The loan guaranty indebtedness was validly established.  
38 U.S.C.A. §§ 3703, 3732; 38 C.F.R. § 36.4323 (2002).  

3.  The veteran did not practice fraud, bad faith, or 
misrepresentation in connection with the creation of the loan 
guaranty indebtedness and therefore, no legal bar to waiver 
of that indebtedness exists.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.964, 1.965 (2002).

4.  Waiver of recovery of the entire amount of the loan 
guaranty indebtedness would unjustly enrich the veteran, 
whose fault was the principal cause of the creation of the 
indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

5.  Recovery of the entire amount of the loan guaranty 
indebtedness would be against the principles of equity and 
good conscience because the indebtedness, although largely 
due to the fault of the veteran, was also due the fault of VA 
and because recovery of the entire debt could cause financial 
hardship to the veteran and undermine the purposes of the VA 
disability compensation program.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.965.

6.  A partial waiver of the veteran's loan guaranty 
indebtedness in the amount of $1600.00 plus accrued interest 
is consistent with the principles of equity and good 
conscience.

7.  Recovery of the remainder of the loan guaranty 
indebtedness in the amount of $17,329.76 plus accrued 
interest would not violate the principles of equity and good 
conscience.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims for benefits pending 
before VA as of that date.  The statute significantly 
heightens VA's duties to assist the claimant in development 
of evidence and to provide notices pertinent to the claim.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999) (the Court) has held recently that a 
claim of entitlement to waiver of an overpayment is not a 
claim to which the VCAA applies.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  

ii.  Loan Guaranty Indebtedness

a.  Background

The veteran, with his wife at that time, C.G., purchased a 
house in South Carolina (the subject property) in February 
1989 for $81,900.  To accomplish the purchase, the veteran 
borrowed $82,700.00 from a mortgage company, securing the 
loan with the subject property.  VA agreed to guarantee 40 
percent of the loan indebtedness outstanding at any time. 

In exchange for the loan guaranty, the veteran agreed that he 
would be liable to repay any guaranty claim which VA would be 
required to pay the lender if he defaulted on the loan.  He 
agreed that any claim on the guaranty that VA paid would be a 
debt owed by him to the federal government and the object of 
established collection procedures.  The veteran signified his 
agreement to these terms by signing VA Form 26-1820, Report 
of Home Loan Processed on Automatic Basis, in February 1989.  
Also, in January 1989, the veteran signed VA Form 26-0503, 
Federal Collection Policy Notice, to acknowledge receiving 
notice of federal debt collection procedures described 
therein, including setoff of the debt owed to the federal 
government under one program against amounts owed by the 
federal government to the debtor under other programs.

At the time of the real estate closing in February 1989, the 
mortgage (and presumably, the note, although there is no 
documentation of this in the record) was assigned to a second 
mortgage company (the holder).  

The veteran went into default on the loan in July 1992.  By 
then - - in August, 1991, as he testified in the February 
1995 hearing before the COWC of the Columbia, South Carolina 
RO - - he had moved to Tennessee after he and his wife had 
separated, he resigned his job, and the subject property had 
been rented to tenants and listed for sale.

The veteran also testified at the February 1995 hearing that 
he informed VA in June 1992 that he would not be able to make 
any more payments on the loan.  However, the record contains 
no documentation of this communication.  

The record shows that in December 1992, the holder referred 
the veteran's loan to an attorney to begin foreclosure 
proceedings. 

Notes in the file reflect that in 10/92, a VA employee 
attempted to contact the veteran by telephone, but was 
unsuccessful.  A notation was made that further servicing 
would be by letter.  In December 1992, another attempt was 
made to contact the veteran by telephone, without success.  
Continued servicing by letter was noted.  Similar notations 
with dates in 2/93 and 3/93 were made.  It was noted that VA 
had made every attempt to avoid foreclosure, that refunding 
was considered but not feasible, and that the veteran had 
shown no interest in offering a deed in lieu of foreclosure.  
Copies of any letters sent to the veteran, however, are not 
of record.

During the February 1995 hearing before the COWC of the 
Columbia, South Carolina RO, the veteran testified that 
despite his having notified VA in June 1992 that he was 
unable to meet his monthly payment obligation, VA had not 
made reasonable efforts to contact him and then work with him 
to cure the default and prevent foreclosure.  He disputed the 
claim in the statement of the case that VA had tried without 
success to reach him during the period December 1992-February 
1993.  He maintained that he had given VA his address in 
Tennessee because he was receiving his monthly compensation 
payments there.  He averred that he had received no prior 
notice from VA concerning the eventual foreclosure of the 
loan.  

A Complaint seeking foreclosure was filed by the attorney for 
the holder with the South Carolina court in December 1992.  A 
Summons of the veteran and his wife was filed in January 
1993.  The notice filed with the Complaint does not indicate 
that it was directed to the veteran or his wife, nor does the 
Summons.  The attorney sent the veteran and his wife notice 
of a hearing on the Complaint on March 23, 1993 and notice of 
a pending foreclosure action on April 19, 1993.  The notices 
were directed to each party at both the address of the 
subject property and an address in Tennessee, 124 ---- Road.  
A Master's Report and Judgment of Foreclosure and Sale was 
issued in April 1993; it bore certification that a copy had 
been forwarded to the veteran and C.G. on April 8, 1993.  

During the hearing held before the COWC at the Columbia, 
South Carolina RO, the veteran averred that he had not 
received any prior notice of the foreclosure.

The record contains an April 1993 letter from VA to the 
holder acknowledging that it had received its Notice of 
Foreclosure Sale.  The record shows that the foreclosure sale 
took place on May 3, 1993, the holder acquiring the subject 
property with its bid.  Later, VA acquired the subject 
property and eventually sold it.

In August 1993, the holder presented VA with its claim for 
loss on the guaranteed loan.  In September 1993, the claim 
was vouchered and its net amount determined to be $18,929.76.  
A VA Form 26-1833, Advice Regarding Indebtedness of Obligors 
on Guaranteed or Insured Loans, prepared in September 1993 
established the amount of the veteran's debt to VA as 
$18,929.76.  It was denoted there that the legal basis of the 
veteran's liability was indemnity and not subrogation.  

It was stated in the September 1993 VA Form 26-1833 that the 
veteran's current address was "unknown."  However, the 
veteran testified at the February 1995 hearing that he had 
given VA his Tennessee address so that retirement and 
disability compensation payments that he had been receiving 
would continue to reach him.

The record contains no documentation that VA sent the veteran 
notice making demand for payment of the debt arising from 
VA's loss on the loan guaranty or informing him that there 
was a procedure for requesting waiver of the debt.  However, 
during the February 1995 hearing before the COWC of the 
Columbia, South Carolina RO, the veteran testified that he 
had received such notice from VA.  

The record reflects that in March 1994, the veteran submitted 
a written request to VA for waiver of the indebtedness.  The 
veteran stated that he had not been able to rent the subject 
property for the amount of the monthly loan payment, that he 
had instructed the rental agent to forward all payments to 
the holder, that he was now single and raising his two boys, 
and that he was paying alimony of $400 per month.  During the 
February 1995 hearing before the COWC in Columbia, South 
Carolina, the veteran testified that the subject property had 
been rented for 10 or 11 months.

With the March 1994 request for waiver of the loan guaranty 
indebtedness, the veteran tendered a financial statement 
showing that his monthly income exceeded his monthly expenses 
by approximately $385.00.  A total of  $225.00 in payments on 
what were explicitly identified as credit cards was reported.  
The veteran noted in the financial statement that the monthly 
expenses he had reported did not include school lunches and 
allowances for his boys or entertainment for himself and his 
boys.  The financial statement showed that he was employed 
and earning $1770.00 each month as take-home pay.

The COWC at the Columbia, South Carolina RO denied the 
request for waiver on the ground that the veteran had 
practiced bad faith that had contributed to the creation of 
the indebtedness.  Specifically, the COWC found that the 
veteran had rented the subject property for less than the 
monthly loan payment, diverted the rental payment to his own 
use, and failed to show that he had tried to sell the subject 
property to avert foreclosure.  The letter accompanying the 
COWC's May 1994 decision informed the veteran that he would 
be notified separately by VA's Centralized Accounts 
Receivable Division about withholding amounts from his 
monthly disability compensation payment to offset the debt.

The record contains a copy of a May 1991 listing agreement 
between the veteran and a real estate agency to sell the 
subject property.

The record contains a history of the veteran's loan.  The 
history shows that the veteran made monthly loan payments of 
more than $800 each until June 26, 1992, when the last such 
payment was received.

The notice of disagreement submitted by the veteran in July 
1994 suggests that the amount being, or to be, withheld from 
his monthly VA compensation payments was $400.  In that 
communication, the veteran averred that he had lost his job 
and could manage to pay $400 each month to VA only if he were 
working.  Other information in the file indicates that the 
amount of $200. was to be withheld each month.

In a supplemental statement of the case issued in June 1995, 
the COWC of the Columbia, South Carolina RO revised its 
findings in the case.  It concluded that the veteran had not 
practiced fraud, misrepresentation, or bad faith in 
connection with the indebtedness, but it found that he was 
capable of paying the indebtedness over time.  The COWC, 
appearing to refer to his May 1994 financial statement, 
remarked that the veteran had "several credit cards and 
large amounts of debt."

The COWC also noted in the June 1995 supplemental statement 
of the case that the claims file contained evidence that the 
veteran had been notified about the foreclosure at a specific 
address in Tennessee on March 23, 1993, April 19, 1993 and 
April 22, 1993.  At least two of these notices were sent to 
the veteran by the attorney handling the property 
foreclosure.  Only one notice, the one in March 1993, was 
dated before judgment was entered in the case.

In a July 1995 statement, the veteran averred that the 
Tennessee address cited by the RO in the June 1995 
supplemental statement of the case, 124 ---- Road, as the 
address to which those notices were sent was not his address 
at the time of the notices.  He said that he was living at 
that time at another address on the same street, 99 ---- 
Road, which he noted was the same one to which his Navy 
retirement and VA disability checks were mailed.  The veteran 
averred that he was unable to meet his expenses and pay 
anything more than a small amount each month on the 
indebtedness to VA.

The claims file contains a February 1995 VA Form 20-5655, 
Financial Status Report, in which the veteran's address is 
stated as the aforesaid 99 ----Road but contains a post 
office box number as well.  Also in the claims file is a May 
1997 VA Form 20-5655, Financial Status Report, in which the 
veteran names a new address, 365 ---- ----- Road, in 
Tennessee.  It appears that except for a February 1999 notice 
of a hearing before a Member of the Board at the RO, the 
misdirection of which the Board requested correction in its 
January 2000 Remand, VA used the new address after receiving 
the veteran's information. 

The May 1997 Financial Status Report showed that the veteran 
had monthly net income that exceeded his monthly expenses by 
approximately $1,300.00 and owned two 1993 automobiles at 
least one of which (denominated the  "truck") he was 
financing with the credit company of the manufacturer.

Of record is a June 1997 letter to the veteran from the Debt 
Management Center of VA stating that it had approved his 
request for partial withholding, $200 each month, from his 
compensation payments as payment toward his indebtedness to 
VA.

In March 2000, the COWC at the Columbia, South Carolina RO 
requested the veteran to complete a VA Form 20-5655, 
Financial Status Report.  The veteran did so, and, the record 
shows, his report was received at the RO later in March 2000.  
The March 2000 report indicated that monthly income exceeded 
monthly expenses by approximately $78.00.  The report 
revealed that many of veteran's monthly expenses represented 
credit card debt.  The report also reflected that the veteran 
still had one of the 1993 automobiles cited in his May 1997 
Financial Status Report but had replaced the other 1993 
automobile cited there with a 1996 "van" and was financing 
the latter with the credit company of the manufacturer.  The 
veteran stated in the March 2000 report that he could pay 
toward his debt to VA the amount currently being deducted 
from his monthly compensation payment (although he did not 
state the figure).

In April 2000, the COWC at the Columbia, South Carolina RO 
denied the request for waiver on the ground that the veteran 
had not submitted a Financial Status Report in response to 
its March 2000 request.

Another supplemental statement of the case was issued in 
February 2003.  This was prepared by the Nashville, Tennessee 
RO, to which the claims file had been transferred.  The RO 
denied the request for waiver of the indebtedness to VA on 
the ground that the veteran's monthly income exceeded his 
expenses and the debt could be liquidated over time by small 
monthly payments.  The RO asserted, without more explanation, 
that the veteran had been at fault in the creation of the 
indebtedness and could repay it without suffering significant 
financial hardship.  The RO noted that the veteran was 
financing the purchase of a "late-model 
vehicle[ ]."

In April 2003, the veteran submitted another VA Form 20-5655, 
Financial Status Report.  (With that was submitted a waiver 
of RO review of this document.)  The Financial Status Report 
reflected that his monthly income exceeded his monthly 
expenses by approximately $330.00.  The report showed that 
the veteran was not working and had not worked since June 
2001.  The report reflected that the veteran owned one 
automobile, manufactured in 1998, the purchase of which he 
was financing with the credit company of the manufacturer.  
Like the earlier financial statements, the report showed that 
he was renting, and did not own, a home.  The only sources of 
monthly income listed in the report were his VA compensation 
payments and his Navy retirement payments.  The only monthly 
expenses listed in the report were basic ones (rent, 
utilities, etc.), the payment on the automobile loan, and 
medical expenses.  In the report, the veteran stated that he 
could afford to pay what he was currently paying VA to 
liquidate the loan guaranty indebtedness, $300 each month.



b.  Analysis

The veteran has not disputed the validity of the loan 
guaranty indebtedness, including its amount.  In its January 
2000 Remand, the Board directed that an accounting of the 
amount of the debt be prepared and furnished to the veteran.  
The Columbia, South Carolina RO produced the accounting in 
February 2000.  The Board finds that the $18,929.76 
indebtedness figure is adequately explained by this 
accounting.  

The Board also finds that the loan guaranty indebtedness was 
validly created.  As a matter of law, any amounts paid by VA 
for liabilities of a veteran that VA has guaranteed or 
insured represent a debt owed by the veteran to the 
government.  A veteran is liable to VA on such a debt either 
through subrogation or indemnification.  38 U.S.C.A. 
§ 3732(a)(1); 38 C.F.R. § 36.4323(a), (e).  

In exchange for VA's guaranty of the loan, the veteran 
specifically agreed to indemnify VA for any claim that it 
would be required to pay on the guaranty if he defaulted on 
the loan.  See 38 U.S.C.A. § 3703(c)(1).  He also agreed to 
allow VA to recover any resulting debt through established 
collection procedures, including setoff of the debt against 
the compensation payments owed to him by VA.  See 38 U.S.C.A. 
§ 3726 (West 2002).

The Board notes that, as the record shows, VA has sought to 
collect the loan guaranty indebtedness under the legal theory 
of indemnity.  Unlike the right of subrogation, the right of 
indemnity inures to VA regardless of any conflicting state 
laws governing foreclosure.  United States v. Shimer, 367 
U.S. 372, 81 S. Ct. 1554 (1961); see also Kaplan v. Brown,. 9 
Vet. App. 116, 119-20 (1996); Buzinski v. Brown, 6 Vet. App. 
360, 365 (1994).  

However, it has been held that VA's right of indemnity is 
defeated if the debtor on a loan guaranteed by VA has not 
received Constitutionally adequate notice of the default and 
impending foreclosure of which he otherwise is without 
knowledge and his ability to obtain due process is prejudiced 
as a result.  See Buzinski, 6 Vet. App. 360 (involving 
default by transferee of mortgaged property).  Because the 
veteran has contended that he did not receive adequate prior 
notice of the foreclosure of the loan secured by the subject 
property, the Board has examined the notice that is 
documented in the record.  

Of course, the veteran knew (had actual notice) that he was 
in default on the loan guaranteed by VA.  The record reflects 
that both the attorney for the holder and the Master in 
chancery dispatched notice of the foreclosure action to the 
veteran and his wife in March and April 1993.  It is not 
clear whether any of this notice reached the veteran.  He 
recalls and contends that it did not.  Although the Master's 
certification does not state the address to which notice was 
sent, the notice sent by the holder's attorney was directed 
to an address that the veteran has stated was wrong in some 
respects - - the house number, according to the veteran, was 
wrong and it may also be the case that the notice should have 
included a post office box number in the address.  Yet, these 
notices were sent to an address that approximated that which 
the veteran states was his correct address, and there is no 
evidence in the record that they were returned to their 
respective senders.  Certainly, too, the judicial proceeding 
for foreclosure would not have gone forward if there were 
evidence that notice had not reached the veteran and his 
wife, who were the named defendants.  

The Board finds that the weight of the evidence on this 
question favors the conclusion that the veteran did receive 
prior notice of the foreclosure.  Thus, VA did not forfeit on 
Constitutional grounds its right to seek indemnity from the 
veteran for its loss on the loan guaranty.

As is noted above, the VCAA does not apply to the veteran's 
request for waiver of the loan guaranty indebtedness.  See 
Barger, 16 Vet. App. at 138.  However, other statutory due 
process requirements do apply to this request.  Section 5302 
requires the Secretary to notify a payee of VA benefits of a 
debt owed by the payee to VA because of payment or 
overpayment of the benefits and as part of that notification, 
of the right to submit an application for waiver of the 
indebtedness and the procedures for submitting the 
application.  38 U.S.C.A. § 5302(a).  VA must notify the 
debtor of his rights and remedies in connection with a given 
debt.  These include the right to dispute the existence or 
amount of the debt, to appeal the decision underlying the 
debt, and to request waiver of collection of the debt.  
38 C.F.R. § 1.911 (c) (2002).  

On the basis of his own testimony at the February 1995 
hearing before the COWC of the Columbia, South Carolina RO, 
the Board finds that VA gave this statutory notice to the 
veteran.  See 38 U.S.C.A. § 5302(a) (West 2002).

The veteran has requested waiver of his indebtedness for the 
loss sustained by VA on the loan guaranty.  An indebtedness 
remains subject to waiver even if it has been recouped.  If 
collection of an indebtedness is waived, any portion of that 
indebtedness previously collected will be refunded.  See 38 
C.F.R. § 1.967(a).

Applicable law provides that the indebtedness of a veteran or 
his spouse on a VA loan guaranty shall be waived only when 
the following factors are determined to be present:

(1)  Following default there was a loss 
of the property which constituted 
security for the loan guaranteed, insured 
or made under Chapter 37 of title 38[,] 
United States Code;
(2)  There is no indication of fraud, 
misrepresentation or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver; and
(3)  Collection of such indebtedness 
would be against equity and good 
conscience.

38 C.F.R. § 1.964(a); see 38 U.S.C.A. § 5302(b).  

After a thorough review of the record, the Board concurs with 
the determination ultimately reached by the COWC of the 
Columbia, South Carolina RO that the veteran did not practice 
fraud, misrepresentation, or bad faith in connection with the 
loan guaranty indebtedness.  The Board notes, in particular, 
that the evidence does not show that the veteran diverted 
rental income from the subject property.

Thus, the question to be resolved is whether collection of 
the loan guaranty indebtedness of the veteran to VA would be 
against "equity and good conscience."  

The standard of equity and good conscience will be applied in 
a particular case when the facts and circumstances indicate 
the need for reasonableness and moderation in the exercise of 
the federal government's rights.  38 C.F.R. § 1.965(a).  
"Equity and good conscience" means "arriving at a fair 
decision between the obligor and the government"  Id.; see 
Kaplan v. Brown, 9 Vet. App. at 119.  In applying this 
standard of fairness, VA adjudicators will consider: (1) 
whether actions of the debtor contributed to the creation of 
the debt (fault of debtor); (2) the fault of the debtor as 
compared with any fault by VA in the matter (balancing of 
faults); (3) whether collection of the debt would deprive the 
debtor or the debtor's family of basic necessities (undue 
hardship); (4) whether recovery of the debt or withholding of 
benefits would nullify the objective for which benefits were 
intended (defeat of the purpose of the program); (5) whether 
failure to make restitution would result in unfair gain to 
the debtor (unjust enrichment); and, (6) whether the debtor 
has changed position to his detriment by relying upon the 
receipt of VA benefits (changing position to one's 
detriment).  See 38 C.F.R. § 1.965(a)(1)-(6).  

As noted above, both the COWC of the Columbia, South Carolina 
RO and the Nashville, Tennessee RO found that collection of 
the loan guaranty indebtedness would not be inconsistent with 
principles of equity and good conscience.  The Board does not 
agree entirely with these determinations.

Certainly, in entering into the loan guaranty arrangement 
with VA, the veteran did not change his position to his 
detriment by relying upon the benefit of the guaranty.  
Rather, he was fully informed of the consequences of his 
defaulting on the loan guaranteed by VA.  38 C.F.R. § 
1.965(a)(6).  The appropriateness of those consequences under 
all the circumstances presented by this case is what must be 
assessed. 

It appears that the veteran could or has encountered 
financial hardship in connection with repayment of the loan 
guaranty indebtedness.  By his latest Financial Status 
Report, that of April 2003, he has less than $250. left over 
each month after making that payment.  However, his Financial 
Status Report does not include any amount for clothing or 
personal care.  The veteran has not inflated his monthly 
expenses and in fact, it seems, has understated them.  The 
latest Financial Status Report shows that the veteran is not 
working.  It appears from the documentation of his earnings 
in the past that were he working now, the veteran would be 
able to manage the current $300 payment without risking 
financial hardship.  He has not offered an explanation for 
being unemployed.  He has continued to indicate on his 
Financial Status Reports that he is not married, although it 
appears that his service-connected compensation amount 
includes an allowance for a spouse, Bertha.  Thus, it is not 
clear that the entire household income and expenses are being 
reported.  Nevertheless, the Board finds that collection of 
the entire amount of the loan guaranty indebtedness could or 
has deprived the veteran or his family of the basic 
necessities in life.  38 C.F.R. § 1.965(a)(3). 

There is no affirmative evidence that collection of the loan 
guaranty indebtedness has, or will, defeat the purpose of the 
VA home loan guaranty program.  The VA disability 
compensation program is another matter.  The Board notes that 
for his service-connected disabilities, the veteran has a 
combined evaluation of 60 percent.  Such a combined 
evaluation points to significant industrial impairment.  
38 C.F.R. § 4.1 (2002).  It is prima facie evidence that the 
veteran has diminished ability to earn money at a job.  To 
the extent that repayment of the loan guaranty indebtedness, 
in this case by setoff, reduces the monthly compensation 
benefit available to the veteran, it tends to interfere with 
the purpose of the VA disability compensation program.  38 
C.F.R. § 1.965(a)(4). 

Furthermore, it appears to the Board that neither the veteran 
nor VA is free from fault in the creation of the debt.  
Certainly, the veteran defaulted on his loan by failing to 
continue to make the payments after resigning his job and 
moving away from the subject property - - these are emblems 
of fault.  Yet the claim of the COWC of the Columbia, South 
Carolina RO that the veteran failed to take action to avert 
foreclosure is not supported by the record.  The record shows 
that the veteran listed the subject property for sale and 
contains his assertion, substantiated to some degree by the 
loan payment history, that he rented the subject property for 
some months in an attempt to cover the monthly loan payment.

On the other hand, the record shows that VA may not have done 
as much as perhaps it should have to give the veteran the 
notice and assistance required by statute when VA learns that 
a loan which it has guaranteed is in default and foreclosure 
may occur.  The veteran has maintained that VA was at fault 
in failing to extend this notice and assistance to him.

As it does today, section 3732 of Chapter 37 provided at the 
time the veteran defaulted on the loan that upon receiving 
notice from the holder that a VA-guaranteed loan is in 
default, "the Secretary shall 

(i) provide the veteran with information, 
and, to the extent feasible, counseling 
regarding--
	(I) alternatives to foreclosure, as 
appropriate in the light of the veteran's 
particular circumstances, including 
possible methods of curing the default, 
conveyance of the property to the 
Secretary by means of a deed in lieu of 
foreclosure and the actions authorized by 
paragraph (2) of this subsection [payment 
by VA of the unpaid obligation plus 
accrued interest in exchange for 
assignment of the loan and security]; and
	(II) what the Department of 
Veterans' Affairs and the veteran's 
liabilities would be with respect to the 
loan in the event of foreclosure; and
(ii) advise the veteran regarding the 
availability of such counseling; 
except with respect to loans made by a 
lender which the Secretary has determined 
has a demonstrated record of consistently 
providing timely and accurate information 
to veterans with respect to such matters.

38 U.S.C.A. § 3732 (a)(4)(A) (West 1988 & Supp. 1992); see 
also 38 U.S.C.A. § 3732 (a)(2) (West 1988 & Supp. 1992).  See 
38 U.S.C.A. § 3732(a)(4)(A) (West 2002).  The claims file 
contains no memorandum or other documentation by VA that it 
considered the holder at the time of the veteran's default to 
be a lender with such a record.  VA unsuccessfully attempted 
to contact the veteran by telephone on a number of occasions.  
While letters may have been sent to him regarding the 
default, copies are not in the file.  There is no evidence of 
record proving that VA did not have the veteran's proper 
address in Tennessee.  The Board must conclude that VA made 
insufficient efforts to assist the veteran in the manner 
required by the statute.

The loan guaranty indebtedness of $18,929.76 would not have 
come into being had the veteran not defaulted on the loan 
secured by the subject property.  He neglected his 
responsibilities to the government by moving away from the 
subject property after resigning his job and by eventually 
discontinuing his payments on the loan.  However, it may well 
be the case that if VA had provided him with the notice and 
assistance required by the statute, the default could have 
been cured and foreclosure averted  - - the statute 
contemplates that such a result can and should occur.  By 
offering the property for sale and renting it, the veteran 
was trying to cure the default.  Had VA intervened in the 
ways prescribed by the statute, the indebtedness might never 
have materialized or if it had, might have been considerably 
smaller than $18,929.76.  Therefore, the Board finds that 
both the veteran and VA were at fault in the creation of the 
debt - - the veteran more so, but VA to at least some degree.  

In light of all the circumstances present in this case, the 
Board finds that a partial waiver of the home loan guaranty 
indebtedness should be granted.  See Jordan v. Brown, 10 Vet. 
App. 171, 175 (1997) (decision to grant partial waiver may be 
taken, and the amount of the partial waiver established, in 
view of all the circumstances presented by a case in order to 
effect an appropriate result under the standard of "equity 
and good conscience"); see also Kaplan.  Given his great 
degree of fault, a waiver of the entire amount of the 
indebtedness would unjustly enrich the veteran.  38 C.F.R. § 
1.965(a)(5); see Jordan, 10 Vet. App. at 175.  It is likely 
that by now, most of the indebtedness has been paid through 
setoff against the veteran's VA compensation.  The partial 
waiver granted herein, in the amount of $1600. plus accrued 
interest will be the approximate balance of the loan guaranty 
indebtedness as of April 2003, the date of the veteran's most 
recent Financial Status Report.  The record shows that the 
remaining principal balance of the debt was $1285.55 as of 
April 29, 2003.  Each month, $300. was being withheld from 
compensation and applied toward liquidation of the debt.  The 
Board finds that April 2003 is an appropriate date for 
determining the portion of the loan guaranty indebtedness to 
waive, as the April 18, 2003 Financial Status Report reflects 
unemployment of the veteran and expenses which are quite 
modest and, in fact, appear to significantly underreport the 
cost of basic necessities.


ORDER

Waiver of recovery of part of the veteran's loan guaranty 
indebtedness in the amount of $1600.00 plus accrued interest 
is granted.

Waiver of recovery of the remainder of the veteran's loan 
guaranty indebtedness in the amount of $17,329.76 plus 
accrued interest is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

